Case: 1:17-md-02804-DAP Doc #: 1027 Filed: 10/06/18 1 of 7. PageID #: 25146




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
   OPIATE LITIGATION                              )
                                                  )       SPECIAL MASTER COHEN
   THIS DOCUMENT RELATES TO:                      )
   “Track One Cases”                              )
                                                  )
                                                  )       DISCOVERY RULING NO. 5
                                                  )

          This Ruling addresses Interrogatories propounded by defendants that ask plaintiffs to identify

   (1) specific, inappropriate opioid prescriptions, and (2) specific persons who became addicted due

   to those prescriptions. Plaintiffs insist this discovery is inappropriate and irrelevant, and also

   imposes an excessive burden. Defendants respond their Interrogatories are highly relevant and

   directed at the heart of plaintiffs’ claims, and the burden is reasonable.

          Having considered the parties’ position statements, and also oral arguments related to similar

   topics, the Special Master concludes as follows. The plaintiffs’ objections are upheld in part, to the

   extent that plaintiffs do not have to identify all prescriptions and every person, as requested in the

   Interrogatories.   Rather, the Special Master rules that plaintiffs must respond to the five
Case: 1:17-md-02804-DAP Doc #: 1027 Filed: 10/06/18 2 of 7. PageID #: 25147



   Interrogatories at issue as rewritten below.1

                                      *       *       *       *       *

   Manufacturer Interrogatory No. 6

          Identify and describe all prescriptions of opioids that were written in [Plaintiff’s jurisdiction]

   in reliance on any alleged misrepresentations, omissions or other alleged wrongdoing by any

   Defendant. Include in the response the healthcare provider; the patient; the date of prescription;

   which opioid or opioids were prescribed; the specific misrepresentation, omission, or wrongdoing

   that allegedly caused the prescription to be written; the Defendant and the specific sales

   representative(s), employee(s), or agent(s) of the Defendant that made or committed the alleged

   misrepresentation, omission, or wrongdoing; the person or persons to whom the alleged

   misrepresentation or omission was made or to whom the alleged wrongdoing was directed; and

   whether, by whom, and for how much the prescription was approved for reimbursement.2

          Plaintiffs must answer this Interrogatory, but shall replace ‘all prescriptions’ with ‘500

   prescriptions.’ Plaintiffs’ responses must include at least 10 prescriptions for an opioid sold

   by each manufacturing defendant. In addition, Manufacturer Defendants may amend this



          1
             The Special Master issued via email an informal ruling on this matter on October 2, 2018.
   Plaintiffs then timely asked the Special Master to formally document the ruling. See Order of
   Appointment (docket no. 69) at 5 (“If a Special Master issues an informal ruling or order that is not
   on the record (such as the resolution of a discovery dispute) either orally, via email, or through other
   writing, and a party wishes to object to that ruling or order, the party shall ask the Special Master
   to formalize the ruling or order by filing it on the docket or appearing before a court reporter. Such
   request shall be made within three days of issuance of the informal order or ruling, else the
   opportunity to object shall be waived.”).
          2
            In letters, defendants have characterized this Interrogatory as asking: “Which prescriptions,
   if any, of each Defendant’s opioids were written in Plaintiff’s jurisdiction in reliance on any
   Defendant’s alleged misrepresentations, omissions or other alleged wrongdoing?”

                                                      2
Case: 1:17-md-02804-DAP Doc #: 1027 Filed: 10/06/18 3 of 7. PageID #: 25148



   Interrogatory to identify 200 specific prescriptions and require Plaintiffs to state whether each

   prescription was “written in [Plaintiff’s jurisdiction] in reliance on any alleged

   misrepresentations, omissions or other alleged wrongdoing by any Defendant,” and if so the

   details thereof (e.g. who made the misrepresentations and what they were).



   Manufacturer Interrogatory No. 7

          Identify every person who allegedly became addicted to any substance or was otherwise

   harmed as a result of any prescription of an opioid(s) in [Plaintiff’s jurisdiction]. Include in the

   identification of each such individual: (i) the particular type of alleged harm that the individual

   experienced, (ii) the particular opioid(s) that he or she took and/or was prescribed, (iii) when each

   prescription at issue was written, (iv) the condition for which each prescription was written, and (v)

   the allegedly false, misleading, or deceptive statement or omission that purportedly caused the

   healthcare provider to write the prescription.3

          Plaintiffs must answer this Interrogatory, but shall replace ‘every person’ with ‘300

   persons.” Plaintiffs’ responses must include information for at least 10 persons who were

   prescribed an opioid sold by each manufacturing defendant. In addition, Manufacturer

   Defendants may amend this Interrogatory to identify 100 specific persons in Plaintiff’s

   jurisdiction and require Plaintiffs to state whether each person became addicted to any

   substance or was otherwise harmed as a result of any prescription of an opioid(s).




          3
             Defendants have characterized this Interrogatory as asking: “Who, if anyone, purportedly
   became addicted or was otherwise harmed as a result of such prescriptions in Plaintiff’s
   jurisdiction?

                                                     3
Case: 1:17-md-02804-DAP Doc #: 1027 Filed: 10/06/18 4 of 7. PageID #: 25149



   Manufacturer Interrogatory No. 10

          Identify and describe all prescriptions of opioid(s) that Plaintiff contends were unauthorized,

   medically unnecessary, ineffective, or harmful. Include in the response as to each such prescription

   the healthcare provider; the patient; the date of prescription; which opioid or opioids were

   prescribed; the basis for your assertion that the prescription was unauthorized, medically

   unnecessary, ineffective or harmful; and whether, by whom, and for how much the prescription was

   approved for reimbursement.4

          Plaintiffs must answer this Interrogatory, but shall replace ‘all prescriptions’ with ‘500

   prescriptions.’ Plaintiffs’ responses must include at least 10 prescriptions for an opioid sold

   by each manufacturing defendant. In addition, Manufacturer Defendants may amend this

   Interrogatory to identify 200 specific prescriptions and require Plaintiffs to state whether

   those prescriptions were “unauthorized, medically unnecessary, ineffective, or harmful,” and

   if so the basis therefor.

                                     *      *       *       *       *

          (The following Pharmacy Interrogatories are largely duplicative of the

          Manufacturing Interrogatories above, and so the rulings are essentially the same.)

   Pharmacy Interrogatory No. 2

          Identify each prescription upon which you base, or which you contend supports, Your claims

   in this case. For each prescription, identify the prescriber, dispensing pharmacy, dispensing

   pharmacist, and dispensing date, and explain how it supports Your claims.



          4
           Defendants have characterized this Interrogatory as asking: “Which prescriptions, if any,
   were unauthorized, medically unnecessary, ineffective, or harmful?

                                                    4
Case: 1:17-md-02804-DAP Doc #: 1027 Filed: 10/06/18 5 of 7. PageID #: 25150



          Plaintiffs must answer this Interrogatory, but shall replace ‘each prescription’ with

   ‘500 prescriptions.’ Plaintiffs’ responses must include at least 10 prescriptions for an opioid

   sold by each manufacturing defendant. In addition, Pharmacy Defendants may amend this

   Interrogatory to identify 200 specific prescriptions and require Plaintiffs to state whether and

   how each prescription supports Plaintiffs’ claims.



   Pharmacy Interrogatory No. 3

          Identify each prescription the filling of which caused or led to harm for which you seek to

   recover in this case. For each prescription, identify the prescriber, dispensing pharmacy, dispensing

   pharmacist, and dispensing date, and explain how it supports Your claims.

          Plaintiffs must answer this Interrogatory, but shall replace ‘each prescription’ with

   ‘500 prescriptions.’ Plaintiffs’ responses must include at least 10 prescriptions for an opioid

   sold by each manufacturing defendant. In addition, Pharmacy Defendants may amend this

   Interrogatory to identify 200 specific prescriptions and require Plaintiffs to state whether and

   how each prescription supports Plaintiffs’ claims.

                                     *       *      *       *       *

          In addition, the Special Master clarifies as follows. For a given plaintiff: (1) the ‘500

   prescriptions’ referred to in Manufacturer Interrogatory Nos. 6 and 10 and Pharmacy Interrogatory

   Nos. 2 and 3 may all be the same 500 prescriptions; (2) the ‘200 specific prescriptions’ referred to

   in Manufacturer Interrogatory Nos. 6 and 10 and Pharmacy Interrogatory Nos. 2 and 3 must all be

   the same 200 prescriptions; (3) the 300 persons identified in Manufacturer Interrogatory No. 7 may

   overlap with the 500 prescriptions; and (4) the ‘100 specific persons’ identified in Manufacturer


                                                    5
Case: 1:17-md-02804-DAP Doc #: 1027 Filed: 10/06/18 6 of 7. PageID #: 25151



   Interrogatory No. 7 may overlap with the ‘200 specific prescriptions’.

          Finally, the Special Master observes that, if any plaintiff expert or defense expert relies on

   any specific prescriptions, or specific persons who obtained prescriptions, those prescriptions and

   persons must be identified with specificity in the expert’s disclosure and should also be identified

   to opposing counsel substantially before the deadline for non-expert discovery. The parties will

   negotiate this deadline.

          In addition, I direct the parties to negotiate deadlines for responding to the re-written

   interrogatories. My suggestions are that: (a) plaintiffs should identify and provide information

   regarding prescriptions/persons within 28 days; (b) defendants should identify prescriptions/persons

   within 21 days, and plaintiffs should provide responsive information within 14 days thereafter.5 If

   the parties cannot come to agreement regarding these deadlines on or before October 15, 2018, they

   must let me know and I will resolve it.

                                     *       *      *       *       *

          Given the amount of time left for fact discovery; the fact that these issues were first raised

   by defendants two months ago, on August 4, 2018; and that the parties have been negotiating and

   briefing this issue since then; the Special Master further orders as follows:

   •      objections to this Ruling must be filed on or before October 10, 2018;

   •      responses to objections must be filed on or before October 12, 2018; and

   •      regardless of whether any party files an objection, all parties remain obligated to negotiate

          the above-described deadlines and take actions consistent with this Ruling being affirmed



          5
           Defendants’ suggested deadline assumes plaintiffs have produced databases from which
   defendants can identify relevant prescriptions and persons.

                                                    6
Case: 1:17-md-02804-DAP Doc #: 1027 Filed: 10/06/18 7 of 7. PageID #: 25152



          by the Court. In other words, no party may rely on the filing of an objection to avoid or

          postpone any obligation described in this Ruling; these obligations remain in full force

          unless and until the Court modifies this Ruling.

                         RESPECTFULLY SUBMITTED,

                                                       /s/ David R. Cohen
                                                       David R. Cohen
                                                       Special Master

   Dated: October 6, 2018




                                                   7
